TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-19-00492-CV


                                 In re Dessie Maria Andrews


                  ORIGINAL PROCEEDING FROM CALDWELL COUNTY



                           MEMORANDUM OPINION


              The combined petition for writ of mandamus and petition for writ of prohibition is

denied. See Tex. R. App. P. 52.8(a).



                                             __________________________________________
                                             Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Filed: October 22, 2019